Citation Nr: 1730856	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for hypertension on an extraschedular basis.

2. Entitlement to a rating in excess of 10 percent for hypertensive heart disease prior to January 17, 2013, and in excess of 60 percent thereafter, on an extraschedular basis.

3. Entitlement to a rating in excess of 10 percent for diverticulosis on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from April 1979 to June 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In September 2014, the Board denied entitlement to an initial rating in excess of 
10 percent for chronic diverticulosis, denied entitlement to a compensable rating for hypertension, and granted entitlement to an initial rating for hypertensive heart disease of 10 percent prior to January 17, 2013, and of 60 percent thereafter. The Veteran appealed the September 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court). In May 2015, the parties filed a joint motion for partial remand (JMPR), agreeing to remand the issues of entitlement to an extraschedular rating for hypertension, hypertensive heart disease, and chronic diverticulosis to the Board.

In August 2015, the Board determined that referral for extraschedular consideration was not warranted for the Veteran's hypertension, hypertensive heart disease, and chronic diverticulosis. The Veteran again appealed the August 2015 Board decision to the Court. In February 2017, the Court found the Board's reasons and bases supporting its determination that referral for extraschedular consideration was not warranted to be inadequate and remanded the claim to allow the Board to readdress the matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008). If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted. Id.; see also 38 C.F.R. § 3.321(b)(1).

Additionally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

When the Board finds that an extraschedular rating may be warranted, it cannot grant an extraschedular rating in the first instance. Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009). Rather, it must remand the claim to the AOJ for referral to the Director, Compensation and Pension Service (Director). See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In the May 2015 JMPR, the parties agreed that the Board failed in its August 2015 decision to consider the combined effects of the Veteran's multiple service-connected disabilities when it determined that referral for consideration of an extraschedular evaluation was not warranted. A review of the record shows that in December 2008, an examiner noted that the Veteran's hypertension symptoms included light-headedness, tiredness, and weakness. In July 2009, the Veteran reported diverticular episodes two days per week, alternating with constipation. In January 2010, the Veteran reported diverticulosis attacks occurred at least four times per week, sometimes causing him to lose control and soil his clothing. He also reported his heart conditions caused dizziness and near fainting episodes. These symptoms suggest that the available schedular criteria for rating the Veteran's hypertension, hypertensive heart disease, and chronic diverticulosis may be inadequate. 38 C.F.R. § 4.104, DC 7007, 7327, 7101. 

The Board also finds there is evidence suggestive that the Veteran's disability picture exhibits marked interference with employment. In addition to the above symptoms, the Veteran reported he is diminished in performing his job duties as a correctional officer and has had to miss work as a result of his service-connected conditions. 

Because there is evidence to support the first two criteria, an extraschedular evaluation may be appropriate. The Board thus remands this issue for consideration by the Director.

Prior to referral of the claim to the Director for extraschedular consideration, VA should assist the Veteran in requesting documentation to support his claim that he is diminished in performing his job duties and has had to miss work as a result of his service-connected conditions. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask that he identify any employer(s) during the appeal period, and provide any releases necessary for VA to secure employment records. 

The RO should request employment records from all employers identified by the Veteran. The scope of these requests should be limited to documentation of workplace limitations and leave taken as a result of his service-connected impairments. 

2. Once the above records are retrieved to the extent possible, refer the claim to the Director, Compensation and Pension Service, for a determination of whether the assignment of an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) for the Veteran's service-connected hypertension, hypertensive heart disease, and chronic diverticulosis. 

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his attorney should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his attorney should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

